EX-99.1 For Additional Information, please contact CTSLink Customer Service J.P. Morgan Chase Commercial Mortgage Securities Trust 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2012-C08 Payment Date: 7/17/17 8480 Stagecoach Circle Record Date: 6/30/17 Frederick, MD 21701-4747 Determination Date: 7/11/17 DISTRIBUTION DATE STATEMENT Table of Contents STATEMENT SECTIONS PAGE(s) Certificate Distribution Detail 2 Certificate Factor Detail 3 Exchangeable Certificates Detail 4 Reconciliation Detail 5 Other Required Information 6 Cash Reconciliation 7 Current Mortgage Loan and Property Stratification Tables 8 - 10 Mortgage Loan Detail 11 - 12 NOI Detail 13 - 14 Principal Prepayment Detail 15 Historical Detail 16 Delinquency Loan Detail 17 Specially Serviced Loan Detail 18 - 19 Advance Summary 20 Modified Loan Detail 21 Historical Liquidated Loan Detail 22 Historical Bond/Collateral Loss Reconciliation Detail 23 Interest Shortfall Reconciliation Detail 24 - 25 Depositor Master Servicer Special Servicer Senior Trust Advisor J.P. Morgan Chase Commercial Mortgage KeyCorp Real Estate Capital Markets, Midland Loan Services Pentalpha Surveillance LLC Securities Corp. Inc. A Division of PNC Bank, N.A. PO Box 4839 383 Madison Avenue 11501 Outlook 10851 Mastin Street, Building 82 Greenwich, CT 06831 New York, NY 10179 Suite 300 Overland Park, KS 66210 Overland Park, KS 66211 Contact: Brian Baker Contact: Andy Lindenman Contact: Heather Wagner Contact: Don Simon Phone Number: (212) 834-3813 Phone Number: (913) 317-4372 Phone Number: (913) 253-9570 Phone Number (203) 660-6100 This report is compiled by Wells Fargo Bank, N.A. from information provided by third parties. Wells Fargo Bank, N.A. has not independently confirmed the accuracy of the information. Copyright 2017, Wells Fargo Bank, N.A. Page 1 of 25 Certificate Distribution Detail Class CUSIP Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Current Rate Balance Balance Distribution Distribution Penalties Additional Trust Fund Expenses Distribution Balance Subordination Level (1) A-1 46638UAA4 0.705300% 76,634,000.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% A-2 46638UAB2 1.796600% 189,227,000.00 9,824,101.36 1,399,393.08 14,708.32 0.00 0.00 1,414,101.40 8,424,708.28 38.78% A-3 46638UAC0 2.829100% 426,122,000.00 426,122,000.00 0.00 1,004,618.13 0.00 0.00 1,004,618.13 426,122,000.00 38.78% A-SB 46638UAD8 2.379100% 103,623,000.00 103,623,000.00 0.00 205,441.23 0.00 0.00 205,441.23 103,623,000.00 38.78% A-S 46638UAH9 3.423900% 102,292,000.00 102,292,000.00 0.00 291,864.65 0.00 0.00 291,864.65 102,292,000.00 27.15% B 46638UAK2 3.976700% 56,829,000.00 56,829,000.00 0.00 188,326.57 0.00 0.00 188,326.57 56,829,000.00 20.69% C 46638UAM8 4.603885% 44,043,000.00 44,043,000.00 0.00 168,974.10 0.00 0.00 168,974.10 44,043,000.00 15.68% D 46638UAR7 4.651985% 35,518,000.00 35,518,000.00 0.00 137,691.01 0.00 0.00 137,691.01 35,518,000.00 11.64% E 46638UAT3 4.651985% 32,676,000.00 32,676,000.00 0.00 126,673.56 0.00 0.00 126,673.56 32,676,000.00 7.92% F 46638UAV8 2.753300% 15,628,000.00 15,628,000.00 0.00 35,857.14 0.00 0.00 35,857.14 15,628,000.00 6.14% G 46638UAX4 2.732700% 17,049,000.00 17,049,000.00 0.00 38,824.84 0.00 0.00 38,824.84 17,049,000.00 4.20% NR 46638UAZ9 2.732700% 36,938,989.00 36,938,989.00 0.00 83,552.14 0.00 0.00 83,552.14 36,938,989.00 0.00% R 46638UBB1 0.000000% 1.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% Totals 1,136,579,990.00 880,543,090.36 1,399,393.08 2,296,531.69 0.00 0.00 3,695,924.77 879,143,697.28 Class CUSIP Pass-Through Original Notional Beginning Notional Interest Prepayment Total Ending Notional Rate Amount Amount Distribution Penalties Distribution Amount X-A 46638UAE6 1.816545% 897,898,000.00 641,861,101.36 971,641.28 0.00 971,641.28 640,461,708.28 X-B 46638UAF3 0.728104% 238,681,989.00 238,681,989.00 144,821.04 0.00 144,821.04 238,681,989.00 (1) Calculated by taking (A) the sum of the ending certificate balance of all classes less (B) the sum of (i) the ending certificate balance of the designated class and (ii) the ending certificate balance of all classes which are not subordinate to the designated class and dividing the result by (A). (2) The initial certificate balance of the Class A-S, Class B, and Class C certificates represents the certificate balance of such class without giving effect to any exchange. The initial certificate balance of the Class EC certificates is equal to the aggregate of the initial certificate balance of the Class A-S,Class B and Class C certificates and represents the maximum certificate balance of the Class EC certificates that could be issued in an exchange. The certificate balances of the Class A-S, Class B, and Class C certificates to be issued on the closing date will be reduced, in required proportions, by an amount equal to the certificate balance of the Class EC certificates issued on the closing date. For details on the current status and payments of Class EC, see page 4. Copyright 2017, Wells Fargo Bank, N.A. Page 2 of 25 Certificate Factor Detail Beginning Principal Interest Prepayment Realized Loss / Ending Class CUSIP Balance Distribution Distribution Penalties Additional Trust Balance Fund Expenses A-1 46638UAA4 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 A-2 46638UAB2 51.91701692 7.39531399 0.07772844 0.00000000 0.00000000 44.52170293 A-3 46638UAC0 1,000.00000000 0.00000000 2.35758334 0.00000000 0.00000000 1,000.00000000 A-SB 46638UAD8 1,000.00000000 0.00000000 1.98258331 0.00000000 0.00000000 1,000.00000000 A-S 46638UAH9 1,000.00000000 0.00000000 2.85325001 0.00000000 0.00000000 1,000.00000000 B 46638UAK2 1,000.00000000 0.00000000 3.31391666 0.00000000 0.00000000 1,000.00000000 C 46638UAM8 1,000.00000000 0.00000000 3.83657108 0.00000000 0.00000000 1,000.00000000 D 46638UAR7 1,000.00000000 0.00000000 3.87665437 0.00000000 0.00000000 1,000.00000000 E 46638UAT3 1,000.00000000 0.00000000 3.87665443 0.00000000 0.00000000 1,000.00000000 F 46638UAV8 1,000.00000000 0.00000000 2.29441643 0.00000000 0.00000000 1,000.00000000 G 46638UAX4 1,000.00000000 0.00000000 2.27725028 0.00000000 0.00000000 1,000.00000000 NR 46638UAZ9 1,000.00000000 0.00000000 2.26189569 0.00000000 0.00000000 1,000.00000000 R 46638UBB1 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 Class CUSIP Beginning Notional Interest Prepayment Ending Notional Amount Distribution Penalties Amount X-A 46638UAE6 714.84857006 1.08212879 0.00000000 713.29004885 X-B 46638UAF3 1,000.00000000 0.60675311 0.00000000 1,000.00000000 Copyright 2017, Wells Fargo Bank, N.A. Page 3 of 25 Exchangeable Certificates Detail Class EC Issued Percentage: 0.00% Exchangeable Classes Issued Percentage: 100.00% Class \ Original Original Current Period Current Period Percent of Current Current Period Current Period Percent of Current Component CUSIP Balance Exchangeable Beginning Balance held as Period Balance held Balance held in Balance not part of Period Balance held Balance Balance Class EC as Class EC Exchangeable the Exchangeable Outside Class EC A-S 46638UAH9 102,292,000.00 102,292,000.00 102,292,000.00 0.00 0.00% 102,292,000.00 0.00 100.00% B 46638UAK2 56,829,000.00 56,829,000.00 56,829,000.00 0.00 0.00% 56,829,000.00 0.00 100.00% C 46638UAM8 44,043,000.00 44,043,000.00 44,043,000.00 0.00 0.00% 44,043,000.00 0.00 100.00% EC Totals 203,164,000.00 0.00 Class \ Interest Principal Prepayment Penalties Realized Losses Component EC Non-EC Total EC Non-EC Total EC Non-EC Total EC Non-EC Total A-S 0.00 291,864.65 291,864.65 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 B 0.00 188,326.57 188,326.57 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 C 0.00 168,974.10 168,974.10 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 EC Totals 0.00 Factor: 0.00000000 0.00 Factor: 0.00000000 0.00 Factor: 0.00000000 0.00 Factor: 0.00000000 Up to the full certificate balance of the Class A-S, Class B and Class C certificates may be exchanged for Class EC certificates, and Class EC certificates may be exchanged for up to the full certificate balance of the Class A-S, Class B and Class C certificates. Copyright 2017, Wells Fargo Bank, N.A. Page 4 of 25 Reconciliation Detail Principal Reconciliation Loan Group Stated Beginning Principal Unpaid Beginning Scheduled Principal Unscheduled Principal Realized Loss Stated Ending Unpaid Ending Current Principal Balance Principal Balance Principal Adjustments Principal Balance Principal Balance Distribution Amount Total 880,543,090.41 880,767,273.25 1,399,393.07 0.00 0.00 0.00 879,143,697.33 879,404,661.90 1,399,393.07 Certificate Interest Reconciliation Accrual Accrual Accrued Net Aggregate Distributable Distributable WAC CAP Interest Interest Remaining Unpaid Class Dates Days Certificate Prepayment Certificate Certificate Interest Shortfall Shortfall/(Excess) Distribution Distributable Interest Interest Shortfall Interest Adjustment Certificate Interest A-1 N/A N/A 0.00 0.00 0.00 0.00 0.00 0.00 0.00 A-2 06/01/2017 - 06/30/2017 30 14,708.32 0.00 14,708.32 0.00 0.00 0.00 14,708.32 0.00 A-3 06/01/2017 - 06/30/2017 30 1,004,618.13 0.00 1,004,618.13 0.00 0.00 0.00 1,004,618.13 0.00 A-SB 06/01/2017 - 06/30/2017 30 205,441.23 0.00 205,441.23 0.00 0.00 0.00 205,441.23 0.00 X-A 06/01/2017 - 06/30/2017 30 971,641.28 0.00 971,641.28 0.00 0.00 0.00 971,641.28 0.00 X-B 06/01/2017 - 06/30/2017 30 144,821.04 0.00 144,821.04 0.00 0.00 0.00 144,821.04 0.00 A-S 06/01/2017 - 06/30/2017 30 291,864.65 0.00 291,864.65 0.00 0.00 0.00 291,864.65 0.00 B 06/01/2017 - 06/30/2017 30 188,326.57 0.00 188,326.57 0.00 0.00 0.00 188,326.57 0.00 C 06/01/2017 - 06/30/2017 30 168,974.10 0.00 168,974.10 0.00 0.00 0.00 168,974.10 0.00 D 06/01/2017 - 06/30/2017 30 137,691.01 0.00 137,691.01 0.00 0.00 0.00 137,691.01 0.00 E 06/01/2017 - 06/30/2017 30 126,673.56 0.00 126,673.56 0.00 0.00 0.00 126,673.56 0.00 F 06/01/2017 - 06/30/2017 30 35,857.14 0.00 35,857.14 0.00 0.00 0.00 35,857.14 0.00 G 06/01/2017 - 06/30/2017 30 38,824.84 0.00 38,824.84 0.00 0.00 0.00 38,824.84 0.00 NR 06/01/2017 - 06/30/2017 30 84,119.31 0.00 84,119.31 0.00 0.00 567.17 83,552.14 3,506.83 Totals 3,413,561.18 0.00 3,413,561.18 0.00 0.00 567.17 3,412,994.01 3,506.83 Copyright 2017, Wells Fargo Bank, N.A. Page 5 of 25 Other Required Information Available Distribution Amount (1) 4,812,387.09 Appraisal Reduction Amount Loan Loan Appraisal Cumulative Date Appraisal Master Servicing Fee Summary Number Group Reduction ASER Reduction Amount Amount Effected Current Period Accrued Master Servicing Fees 18,027.19 Less Delinquent Master Servicing Fees 3,549.44 Less Reductions to Master Servicing Fees 0.00 Total Plus Master Servicing Fees for Delinquent Payments Received 3,509.71 Plus Adjustments for Prior Master Servicing Calculation 0.00 Total Master Servicing Fees Collected 17,987.46 (1) The Available Distribution Amount includes any Prepayment Premiums . Copyright 2017, Wells Fargo Bank, N.A. Page 6 of 25 Cash Reconciliation Detail Total Funds Collected Total Funds Distributed Interest: Fees: Scheduled Interest 3,435,917.69 Master Servicing Fee - KeyCorp Real Estate Capital Markets, Inc. 18,027.19 Interest reductions due to Nonrecoverability Determinations 0.00 Trustee Fee - Wells Fargo Bank, N.A. 0.00 Interest Adjustments 0.00 Senior Trust Advisor Fee - Pentalpha Surveillance LLC 1,394.19 Deferred Interest 0.00 Insurer Fee 0.00 ARD Interest 0.00 Certificate Administrator Fee - Wells Fargo Bank, N.A. 2,935.14 Net Prepayment Interest Shortfall 0.00 Total Fees 22,356.52 Net Prepayment Interest Excess 0.00 Additional Trust Fund Expenses: Extension Interest 0.00 Interest Reserve Withdrawal 0.00 Reimbursement for Interest on Advances 567.17 ASER Amount 0.00 Total Interest Collected 3,435,917.69 Special Servicing Fee 0.00 Principal: Rating Agency Expenses 0.00 Scheduled Principal 1,399,393.07 Attorney Fees & Expenses 0.00 Unscheduled Principal 0.00 Bankruptcy Expense 0.00 Principal Prepayments 0.00 Taxes Imposed on Trust Fund 0.00 Collection of Principal after Maturity Date 0.00 Non-Recoverable Advances 0.00 Recoveries from Liquidation and Insurance Proceeds 0.00 Excess of Prior Principal Amounts paid 0.00 Workout Delayed Reimbursement Amounts 0.00 Curtailments 0.00 Other Expenses 0.00 Negative Amortization 0.00 Total Additional Trust Fund Expenses 567.17 Principal Adjustments 0.00 Interest Reserve Deposit 0.00 Total Principal Collected 1,399,393.07 Payments to Certificateholders & Others: Other: Interest Distribution 3,412,994.01 Prepayment Penalties/Yield Maintenance 0.00 Principal Distribution 1,399,393.08 Repayment Fees 0.00 Prepayment Penalties/Yield Maintenance 0.00 Borrower Option Extension Fees 0.00 Borrower Option Extension Fees 0.00 Excess Liquidation Proceeds 0.00 Equity Payments Paid 0.00 Net Swap Counterparty Payments Received 0.00 Net Swap Counterparty Payments Paid 0.00 Total Other Collected: 0.00 Total Payments to Certificateholders & Others 4,812,387.09 Total Funds Collected 4,835,310.76 Total Funds Distributed 4,835,310.78 Copyright 2017, Wells Fargo Bank, N.A. Page 7 of 25 Current Mortgage Loan and Property Stratification Tables Scheduled Balance Aggregate Pool State (3) Scheduled # of Scheduled % of Agg WAM WAC Weighted State # of Scheduled % of Agg WAM WAC Weighted Balance Loans Balance Bal. (2) Avg DSCR (1) Props Balance Bal. (2) Avg DSCR (1) $9,999,999 or less 12 87,663,509.58 9.97 71 4.8229 1.934421 Arkansas 1 6,678,154.87 0.76 183 4.6020 2.690000 $10,000,000 to $24,999,999 18 306,521,136.22 34.87 55 4.7068 1.998991 California 2 9,159,623.41 1.04 64 4.9801 1.770237 $25,000,000 to $49,999,999 4 150,964,649.27 17.17 67 4.7588 1.344650 Colorado 2 19,848,946.22 2.26 60 4.9160 2.039975 $50,000,000 to $99,999,999 3 213,006,897.26 24.23 60 4.9513 1.618121 Florida 6 58,174,306.30 6.62 61 4.5893 2.017177 $100,000,000 or greater 1 120,987,505.00 13.76 62 3.9500 2.500000 Georgia 3 18,840,430.29 2.14 62 4.6452 2.260457 Idaho 1 9,621,280.62 1.09 62 4.6900 1.240000 Totals 38 879,143,697.33 100.00 61 4.6824 1.856859 Illinois 1 8,647,031.54 0.98 57 5.5230 1.800000 Maryland 2 79,423,483.90 9.03 58 5.2239 1.845892 Massachusetts 2 41,618,047.47 4.73 27 4.7210 1.602817 Michigan 1 24,456,086.73 2.78 62 5.1500 2.350000 Missouri 1 120,987,505.00 13.76 62 3.9500 2.500000 New Hampshire 1 21,296,432.04 2.42 62 4.9500 1.550000 North Carolina 3 72,898,307.03 8.29 74 4.6801 1.368457 Ohio 1 7,129,738.45 0.81 60 5.1000 1.570000 Oklahoma 1 21,300,000.00 2.42 62 4.2885 2.870000 Pennsylvania 2 8,639,433.67 0.98 62 4.4900 1.900000 Texas 18 206,568,969.31 23.50 58 4.6934 1.810982 Utah 1 3,432,186.60 0.39 61 4.9000 2.770000 Virginia 5 47,896,291.23 5.45 61 4.9940 1.625531 Washington 1 81,045,292.79 9.22 62 4.7800 1.190000 Wisconsin 1 11,482,149.85 1.31 64 4.7000 1.540000 See footnotes on last page of this section. Totals 56 879,143,697.33 100.00 61 4.6824 1.856859 Copyright 2017, Wells Fargo Bank, N.A. Page 8 of 25 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Debt Service Coverage Ratio (1) Property Type (3) Debt Service # of Scheduled % of Agg WAM WAC Weighted Property # of Scheduled % of Agg WAM WAC Weighted Coverage Ratio Loans Balance Bal. (2) Avg DSCR (1) Type Props Balance Bal. (2) Avg DSCR (1) 1.30 or less 5 157,610,429.93 17.93 67 4.7478 1.096424 Industrial 1 9,790,000.00 1.11 61 4.7260 2.390000 1.31 to 1.40 2 63,470,997.68 7.22 61 5.0839 1.341165 Lodging 3 69,870,045.73 7.95 60 5.1500 1.476001 1.41 to 1.50 3 51,478,929.23 5.86 62 4.5692 1.457403 Mixed Use 5 146,004,255.69 16.61 60 5.0264 1.742341 1.51 to 1.60 3 39,908,320.34 4.54 62 4.9049 1.550696 Mobile Home Park 1 5,770,170.98 0.66 62 4.8705 2.280000 1.61 to 1.75 4 69,619,284.17 7.92 40 4.6372 1.706307 Office 11 329,161,596.75 37.44 60 4.7593 1.508241 1.76 to 2.00 7 191,024,882.48 21.73 59 5.0472 1.866594 Retail 24 285,468,658.89 32.47 63 4.2852 2.304304 2.01 to 2.25 3 39,642,695.43 4.51 62 4.5878 2.164345 Self Storage 11 33,078,969.29 3.76 61 4.7929 2.542777 2.26 of Greater 11 266,388,158.07 30.30 63 4.3009 2.539314 Totals 56 879,143,697.33 100.00 61 4.6824 1.856859 Totals 38 879,143,697.33 100.00 61 4.6824 1.856859 Note Rate Seasoning Note # of Scheduled % of WAM Weighted # of Scheduled % of WAM Weighted Rate Loans Balance Agg. (2) WAC Avg DSCR (1) Seasoning Loans Balance Agg. (2) WAC Avg DSCR (1) Bal. Bal. 4.00000% or less 2 142,314,209.87 16.19 58 3.9413 2.483516 12 months or less 1 6,678,154.87 0.76 183 4.6020 2.690000 4.0001% to 4.30% 1 21,300,000.00 2.42 62 4.2885 2.870000 13 to 24 months 0 0.00 0.00 0 0.0000 0.000000 4.3001% to 4.55% 5 83,271,000.29 9.47 62 4.4319 1.885987 25 to 36 months 1 38,878,730.29 4.42 85 4.6500 0.990000 4.5501% to 4.75% 12 180,222,099.21 20.50 63 4.6586 1.730956 37 to 48 months 0 0.00 0.00 0 0.0000 0.000000 4.7501% to 4.95% 10 247,770,074.67 28.18 62 4.8284 1.586610 49 months or greater 36 833,586,812.17 94.82 59 4.6846 1.890615 4.9501% to 5.15% 6 119,953,450.42 13.64 61 5.1273 1.700599 5.1501% to 5.35% 1 75,665,831.33 8.61 58 5.2400 1.800000 Totals 38 879,143,697.33 100.00 61 4.6824 1.856859 5.3501% or Greater 1 8,647,031.54 0.98 57 5.5230 1.800000 Totals 38 879,143,697.33 100.00 61 4.6824 1.856859 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 9 of 25 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Anticipated Remaining Term (ARD and Balloon Loans) Anticipated Remaining # of Scheduled % of WAM WAC Weighted Term (2) Loans Balance Agg. (2) Avg DSCR (1) Bal. 60 months or less 12 262,777,653.35 29.89 52 4.9499 1.757898 61 months or greater 26 616,366,043.98 70.11 65 4.5684 1.899049 Totals 38 879,143,697.33 100.00 61 4.6824 1.856859 Remaining Amortization Term (ARD and Balloon Loans) Age of Most Recent NOI Remaining Amortization # of Scheduled % of WAM Weighted Age of Most # of Scheduled % of WAM WAC Weighted Term Loans Balance Agg. (2) WAC Avg DSCR (1) Recent NOI Loans Balance Agg. (2) Avg DSCR (1) Bal. Bal. Interest Only 5 62,730,000.00 7.14 62 4.4677 2.657644 1 year or less 0 0.00 0.00 0 0.0000 0.000000 299 Months or Less 15 291,900,302.39 33.20 60 5.0571 1.656401 1 year or greater 38 879,143,697.33 100.00 61 4.6824 1.856859 300 to 330 Months 18 524,513,394.94 59.66 61 4.4996 1.872646 331 Months or Greater 0 0.00 0.00 0 0.0000 0.000000 Totals 38 879,143,697.33 100.00 61 4.6824 1.856859 Totals 38 879,143,697.33 100.00 61 4.6824 1.856859 (1) Debt Service Coverage Ratios are updated periodically as new NOI figures become available from borrowers on an asset level. In all cases the most current DSCR provided by the Servicer is used. To the extent that no DSCR is provided by the Servicer, information from the offering document is used. The debt service coverage ratio information was provided to the Certificate Administrator by the Master Servicer and the Certificate Administrator has not independently confirmed the accuracy of such information. (2) Anticipated Remaining Term and WAM are each calculated based upon the term from the current month to the earlier of the Anticipated Repayment Date, if applicable, and the Maturity Date. (3) Data in this table was calculated by allocating pro-rata the current loan information to the properties based upon the Cut-off Date Balance of the related mortgage loan as disclosed in the offering document. The Scheduled Balance Totals reflect the aggregate balances of all pooled loans as reported in the CREFC Loan Periodic Update File. To the extent that the Scheduled Balance Total figure for the “State” and “Property” stratification tables is not equal to the sum of the scheduled balance figures for each state or property, the difference is explained by loans that have been modified into a split loan structure. The “State” and “Property” stratification tables do not include the balance of the subordinate note (sometimes called the B-piece or a “hope note”) of a loan that has been modified into a split-loan structure. Rather, the scheduled balance for each state or property only reflects the balance of the senior note (sometimes called the A-piece) of a loan that has been modified into a split-loan structure. Copyright 2017, Wells Fargo Bank, N.A. Page 10 of 25 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 10064384 1 RT Springfield MO 398,890.05 194,281.49 3.950% N/A 9/1/22 N 121,181,786.50 120,987,505.00 7/1/17 10064322 3 OF Seattle WA 323,294.12 116,409.87 4.780% N/A 9/1/22 N 81,161,702.66 81,045,292.79 7/1/17 10064390 4 MU Baltimore MD 330,937.41 121,361.87 5.240% N/A 5/1/22 N 75,787,193.20 75,665,831.33 7/1/17 10064662 5 OF Houston TX 226,033.17 95,038.10 4.810% N/A 8/1/22 N 56,390,811.24 56,295,773.14 7/1/17 10064391 7 LO Houston TX 200,653.05 75,090.19 5.150% N/A 7/1/22 N 46,754,108.03 46,679,017.84 6/1/17 10064669 8 OF Winston-Salem NC 150,899.55 63,089.73 4.650% N/A 8/1/24 N 38,941,820.02 38,878,730.29 7/1/17 10064660 9 OF Dallas TX 127,374.54 62,136.43 4.410% N/A 8/1/22 N 34,659,738.81 34,597,602.38 7/1/17 10064668 10 MU Chapel Hill NC 120,759.62 54,332.81 4.695% N/A 8/1/22 N 30,863,631.57 30,809,298.76 7/1/17 10064389 11 OF Detroit MI 105,201.08 56,786.92 5.150% N/A 9/1/22 N 24,512,873.65 24,456,086.73 6/1/17 10064664 12 OF Westborough MA 95,331.74 43,082.24 4.600% N/A 9/1/17 N 24,869,149.87 24,826,067.63 7/1/17 10064379 13 SS Various Various 99,960.89 40,681.69 4.900% 8/1/22 8/1/32 N 24,480,217.31 24,439,535.62 7/1/17 10064392 14 LO Colonial Heights VA 99,762.11 54,512.17 5.150% N/A 7/1/22 N 23,245,540.06 23,191,027.89 6/1/17 10064670 15 MU Manchester NH 88,056.81 50,674.02 4.950% N/A 9/1/22 N 21,347,106.06 21,296,432.04 7/1/17 10064397 16 RT Pasadena TX 69,303.99 41,430.36 3.892% N/A 5/1/20 N 21,368,135.23 21,326,704.87 7/1/17 10064394 17 RT Moore OK 76,120.88 0.00 4.289% N/A 9/1/22 N 21,300,000.00 21,300,000.00 7/1/17 10064665 20 OF Worcester MA 68,680.14 27,646.76 4.900% N/A 10/1/22 N 16,819,626.60 16,791,979.84 7/1/17 10064666 21 OF Frisco TX 58,315.62 24,090.77 4.491% N/A 10/1/22 N 15,581,996.95 15,557,906.18 7/1/17 10064327 22 RT Cumming GA 61,333.33 0.00 4.600% N/A 9/1/22 N 16,000,000.00 16,000,000.00 7/1/17 10064671 23 OF Norfolk VA 56,641.76 33,787.01 4.820% N/A 10/1/22 N 14,101,683.72 14,067,896.71 6/1/17 6 10064310 24 OF Orlando FL 56,084.63 23,926.84 4.800% N/A 6/1/22 N 14,021,156.36 13,997,229.52 6/1/17 10064385 25 RT Bradenton FL 52,098.15 0.00 4.338% N/A 10/1/22 N 14,410,000.00 14,410,000.00 7/1/17 10064365 26 RT Mount Pleasant WI 45,083.38 28,499.68 4.700% 11/1/22 11/1/31 N 11,510,649.53 11,482,149.85 7/1/17 10064325 27 RT Fort Collins CO 49,392.27 19,286.45 5.030% N/A 7/1/22 N 11,783,443.42 11,764,156.97 7/1/17 10064380 28 RT Orange City FL 44,175.00 0.00 4.650% N/A 7/1/22 N 11,400,000.00 11,400,000.00 7/1/17 10064326 29 MU Grand Prairie TX 40,829.10 17,017.14 4.820% N/A 9/1/22 N 10,164,921.45 10,147,904.31 7/1/17 10064658 30 RT West Palm Beach FL 37,814.92 17,920.46 4.500% N/A 7/1/22 N 10,083,978.52 10,066,058.06 7/1/17 10064323 31 RT Boise ID 37,663.50 15,435.28 4.690% N/A 9/1/22 N 9,636,715.90 9,621,280.62 7/1/17 10064381 32 IN Deer Park TX 38,556.28 0.00 4.726% N/A 8/1/22 N 9,790,000.00 9,790,000.00 7/1/17 10064375 33 SS Pittsburgh PA 32,407.19 21,731.15 4.490% N/A 9/1/22 N 8,661,164.82 8,639,433.67 7/1/17 10064363 34 OF Woodridge IL 39,889.14 19,810.65 5.523% N/A 4/1/22 N 8,666,842.19 8,647,031.54 7/1/17 10064659 35 MU Golden CO 32,057.11 13,847.86 4.750% N/A 7/1/22 N 8,098,637.11 8,084,789.25 7/1/17 10064311 36 RT Ontario OH 30,373.05 16,861.44 5.100% N/A 7/1/22 N 7,146,599.89 7,129,738.45 6/1/17 10064661 37 RT Fort Myers FL 26,479.56 11,806.47 4.650% N/A 8/1/22 N 6,833,434.41 6,821,627.94 7/1/17 10064366 38 RT Napa CA 28,152.66 11,075.48 5.009% 12/1/22 12/1/36 N 6,744,498.02 6,733,422.54 7/1/17 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 11 of 25 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 10064377 39 RT Little Rock AR 25,654.90 11,520.48 4.602% N/A 10/1/32 N 6,689,675.35 6,678,154.87 7/1/17 10064373 41 MH Sandston VA 23,458.64 9,599.80 4.870% N/A 9/1/22 N 5,779,770.78 5,770,170.98 7/1/17 10064383 42 RT Various TX 22,598.54 0.00 4.652% 11/1/22 11/1/24 N 5,830,000.00 5,830,000.00 7/1/17 10064324 43 RT Liberty TX 15,599.81 6,621.46 4.770% N/A 9/1/22 N 3,924,481.18 3,917,859.72 7/1/17 Totals 3,435,917.69 1,399,393.07 880,543,090.41 879,143,697.33 0.00 (1) Property Type Code (2) Resolution Strategy Code (3) Modification Code MF - Multi-Family SS - Self Storage 1 - Modification 7 - REO 11 - Full Payoff 1 - Maturity Date Extension 6 - Capitalization on Interest RT - Retail 98 - Other 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 2 - Amortization Change 7 - Capitalization on Taxes HC - Health Care SE - Securities 3 - Bankruptcy 9 - Pending Return 13 - TBD 3 - Principal Write-Off 8 - Other IN - Industrial CH - Cooperative Housing 4 - Extension to Master Servicer 98 - Other 4 - Blank 9 - Combination MH - Mobile Home Park WH - Warehouse 5 - Note Sale 10 - Deed in Lieu Of 5 - Temporary Rate Reduction 10 - Forbearance OF - Office ZZ - Missing Information 6 - DPO Foreclosure MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 12 of 25 NOI Detail Loan Ending Most Recent Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Fiscal NOI Recent NOI NOI Start Date NOI End Date 10064384 1 Retail Springfield MO 120,987,505.00 18,877,131.87 4,770,966.58 1/1/17 3/31/17 10064322 3 Office Seattle WA 81,045,292.79 8,059,182.39 8,032,326.98 4/1/16 3/31/17 10064390 4 Mixed Use Baltimore MD 75,665,831.33 10,715,585.28 0.00 10064662 5 Office Houston TX 56,295,773.14 8,536,021.53 0.00 10064391 7 Lodging Houston TX 46,679,017.84 4,932,873.80 0.00 10064669 8 Office Winston-Salem NC 38,878,730.29 3,421,522.30 729,181.24 1/1/17 3/31/17 10064660 9 Office Dallas TX 34,597,602.38 4,005,585.75 985,491.77 1/1/17 3/31/17 10064668 10 Mixed Use Chapel Hill NC 30,809,298.76 3,885,792.16 3,816,915.20 4/1/16 3/31/17 10064389 11 Office Detroit MI 24,456,086.73 4,951,977.12 0.00 10064664 12 Office Westborough MA 24,826,067.63 3,299,255.51 3,594,656.14 4/1/16 3/31/17 10064379 13 Self Storage Various Various 24,439,535.62 4,763,738.20 0.00 10064392 14 Lodging Colonial Heights VA 23,191,027.89 3,647,937.42 3,676,354.06 4/1/16 3/31/17 10064670 15 Mixed Use Manchester NH 21,296,432.04 2,716,167.90 0.00 10064397 16 Retail Pasadena TX 21,326,704.87 3,366,916.23 0.00 10064394 17 Retail Moore OK 21,300,000.00 2,858,209.43 0.00 10064665 20 Office Worcester MA 16,791,979.84 1,972,387.24 481,713.52 1/1/17 3/31/17 10064666 21 Office Frisco TX 15,557,906.18 1,566,600.78 586,734.83 1/1/17 3/31/17 10064327 22 Retail Cumming GA 16,000,000.00 1,715,425.74 0.00 10064671 23 Office Norfolk VA 14,067,896.71 957,744.61 0.00 10064310 24 Office Orlando FL 13,997,229.52 1,490,837.75 328,181.82 1/1/17 3/31/17 10064385 25 Retail Bradenton FL 14,410,000.00 1,870,289.93 0.00 10064365 26 Retail Mount Pleasant WI 11,482,149.85 1,453,597.66 0.00 10064325 27 Retail Fort Collins CO 11,764,156.97 1,704,565.94 0.00 10064380 28 Retail Orange City FL 11,400,000.00 1,525,639.11 349,704.69 1/1/17 3/31/17 10064326 29 Mixed Use Grand Prairie TX 10,147,904.31 1,173,825.20 1,141,313.96 4/1/16 3/31/17 10064658 30 Retail West Palm Beach FL 10,066,058.06 1,148,946.09 317,873.35 1/1/17 3/31/17 10064323 31 Retail Boise ID 9,621,280.62 932,882.03 0.00 10064381 32 Industrial Deer Park TX 9,790,000.00 1,259,634.37 294,827.04 1/1/17 3/31/17 10064375 33 Self Storage Pittsburgh PA 8,639,433.67 1,261,362.65 0.00 10064363 34 Office Woodridge IL 8,647,031.54 1,344,311.01 0.00 10064659 35 Mixed Use Golden CO 8,084,789.25 1,288,114.34 0.00 10064311 36 Retail Ontario OH 7,129,738.45 1,246,271.08 297,308.95 1/1/17 3/31/17 10064661 37 Retail Fort Myers FL 6,821,627.94 883,769.62 0.00 10064366 38 Retail Napa CA 6,733,422.54 609,599.92 166,315.37 1/1/17 3/31/17 Copyright 2017, Wells Fargo Bank, N.A. Page 13 of 25 NOI Detail Loan Ending Most Recent Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Fiscal NOI Recent NOI NOI Start Date NOI End Date 10064377 39 Retail Little Rock AR 6,678,154.87 1,091,425.94 317,649.61 1/1/17 3/31/17 10064373 41 Mobile Home Park Sandston VA 5,770,170.98 918,450.59 0.00 10064383 42 Retail Various TX 5,830,000.00 778,571.12 0.00 10064324 43 Retail Liberty TX 3,917,859.72 454,209.00 0.00 Total 879,143,697.33 Copyright 2017, Wells Fargo Bank, N.A. Page 14 of 25 Principal Prepayment Detail Loan Number Loan Group Offering Document Principal Prepayment Amount Prepayment Penalties Cross-Reference Payoff Amount Curtailment Amount Prepayment Premium Yield Maintenance Premium No Principal Prepayments this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 15 of 25 Historical Detail Delinquencies Prepayments Rate and Maturities Distribution 30-59 Days 60-89 Days 90 Days or More Foreclosure REO Modifications Curtailments Payoff Next Weighted Avg. WAM Date # Balance # Balance # Balance # Balance # Balance # Balance # Amount # Amount Coupon Remit 7/17/17 0 0 0 0 0 0 0 0 4.682402% 61 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.651936% 6/16/17 1 0 0 0 0 0 0 0 4.682453% 62 $14,101,683.72 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.651985% 5/17/17 0 0 0 0 0 0 0 0 4.682496% 63 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.652027% 4/17/17 0 0 0 0 0 0 0 0 4.682545% 64 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.652074% 3/17/17 0 0 0 0 0 0 0 1 4.682587% 65 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $54,028,584.05 4.652115% 2/17/17 0 0 0 0 0 0 0 1 4.684239% 62 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $63,775,921.08 4.654029% 1/18/17 0 0 0 0 0 0 0 1 4.688460% 60 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $6,338,005.69 4.658523% 12/16/16 0 0 0 0 0 0 0 0 4.690143% 60 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.659979% 11/18/16 0 0 0 0 0 0 0 0 4.690192% 61 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.660028% 10/17/16 0 0 0 0 0 0 0 0 4.690235% 62 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.660070% 9/16/16 0 0 0 0 0 0 0 0 4.690284% 63 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.660118% 8/17/16 1 0 0 0 0 0 0 1 4.690326% 64 $14,424,691.02 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $19,336,323.17 4.660159% Note: Foreclosure and REO Totals are included in the delinquencies aging categories. Copyright 2017, Wells Fargo Bank, N.A. Page 16 of 25 Delinquency Loan Detail Offering # of Current Outstanding Status of Resolution Actual Outstanding Loan Number Document Months Paid Through P & I P & I Mortgage Strategy Servicing Foreclosure Principal Servicing Bankruptcy REO Cross-Reference Delinq. Date Advances Advances ** Loan (1) Code (2) Transfer Date Date Balance Advances Date Date 10064391 7 0 6/1/17 274,792.57 274,792.57 B 46,754,108.03 0.00 10064389 11 0 6/1/17 160,723.55 160,723.55 B 24,512,873.65 0.00 10064392 14 0 6/1/17 153,850.04 153,850.04 B 23,245,540.06 0.00 10064671 23 0 6/1/17 90,171.41 90,171.41 B 6 1/20/16 14,101,683.72 0.00 10064310 24 0 6/1/17 79,521.90 79,521.90 B 14,021,156.36 0.00 10064311 36 0 6/1/17 46,865.85 46,865.85 B 7,146,599.89 0.00 Totals 6 805,925.32 805,925.32 129,781,961.71 0.00 Totals By Delinquency Code: Total for Status Code B (6 loans) 805,925.32 805,925.32 129,781,961.71 0.00 (1) Status of Mortgage Loan (2) Resolution Strategy Code A - Payment Not Received 0 - Current 4 - Performing Matured Balloon 1 - Modification 7 - REO 11 - Full Payoff But Still in Grace Period 1 - 30-59 Days Delinquent 5 - Non Performing Matured Balloon 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties Or Not Yet Due 2 - 60-89 Days Delinquent 6 - 121+ Days Delinquent 3 - Bankruptcy 9 - Pending Return 13 - TBD B - Late Payment But Less 3 - 90-120 Days Delinquent 4 - Extension to Master Servicer 98 - Other Than 30 Days Delinquent 5 - Note Sale 10 - Deed In Lieu Of ** Outstanding P & I Advances include the current period advance. 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 17 of 25 Specially Serviced Loan Detail - Part 1 Loan Offering Servicing Resolution Scheduled Property Interest Actual Net DSCR Note Maturity Remaining Number Document Transfer Strategy Balance Type (2) State Rate Balance Operating Date DSCR Date Date Amortization Cross-Reference Date Code (1) Income Term 10064671 23 1/20/16 6 14,067,896.71 OF VA 4.820% 14,101,683.72 751,263.61 12/31/16 0.69 11/1/12 10/1/22 242 (1) Resolution Strategy Code (2) Property Type Code 1 - Modification 7 - REO 11 - Full Payoff MF - Multi-Family SS - Self Storage 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties RT - Retail 98 - Other 3 - Bankruptcy 9 - Pending Return 13 - TBD HC - Health Care SE - Securities 4 - Extension to Master Servicer 98 - Other IN - Industrial CH - Cooperative Housing 5 - Note Sale 10 - Deed in Lieu Of MH - Mobile Home Park WH - Warehouse 6 - DPO Foreclosure OF - Office ZZ - Missing Information MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 18 of 25 Specially Serviced Loan Detail - Part 2 Loan Offering Resolution Site Appraisal Appraisal Other REO Number Document Strategy Inspection Phase 1 Date Date Value Property Revenue Comments from Special Servicer Cross-Reference Code (1) Date 10064671 23 6 1/24/17 17,000,000.00 " 7/11/2017 7/5/17 – Loan transferred to Special Servicing on 1/20/16 due to imminent default; borrower requested a waiver of rollover and GSA lease reserves due to reduction in net cash flow. Borrower contributed cash to fund cash flow deficits during 2015. Collateral is Class B hi-rise office building with 199,783 sf in downtown Norfolk, VA. Due to loss of two 23K sf tenants 4Q 2014 and 1Q 2015, occupancy declined to 65.5%, and there is insufficient NOI to fund all items of waterfall. Loan is cash managed with a hard lock box; a cash sweep was implemented in Jan 2016. Midland agreed to a forbearance of rollover and GSA lease reserve deposits (Jan 2016-June 2017) to allow the borrower to focus on leasing the property. The borrower signed two leases during the forbearance period for a total 9,787 sf. The borrower is negotiating a LOI with a prospect. " (1) Resolution Strategy Code 1 - Modification 7 - REO 11 - Full Payoff 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 3 - Bankruptcy 9 - Pending Return 13 - TBD 4 - Extension to Master Servicer 98 - Other 5 - Note Sale 10 - Deed in Lieu Of 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 19 of 25 Advance Summary Loan Group Current P&I Outstanding P&I Outstanding Servicing Current Period Interest on P&I and Servicing Advances Advances Advances Advances Paid Totals 805,925.32 805,925.32 0.00 567.17 Copyright 2017, Wells Fargo Bank, N.A. Page 20 of 25 Modified Loan Detail Loan Offering Pre-Modification Post-Modification Pre-Modification Post-Modification Modification Number Document Balance Balance Interest Rate Interest Rate Date Modification Description Cross-Reference No Modified Loans Totals Copyright 2017, Wells Fargo Bank, N.A. Page 21 of 25 Historical Liquidated Loan Detail Distribution Beginning Fees, Most Recent Gross Sales Net Proceeds Net Proceeds Realized Date of Current Current Period Cumulative Loss to Loan Date ODCR Scheduled Advances, Appraised Proceeds or Received on Available for Loss to Trust Period Adj. Adjustment Adjustment with Cum Balance and Expenses * Value or BPO Other Proceeds Liquidation Distribution to Trust to Trust to Trust Adj. to Trust No Liquidated Loans this Period Current Total Cumulative Total * Fees, Advances and Expenses also include outstanding P & I advances and unpaid fees (servicing, trustee, etc.). Copyright 2017, Wells Fargo Bank, N.A. Page 22 of 25 Historical Bond/Collateral Loss Reconciliation Detail Distribution Offering Beginning Aggregate Prior Realized Amts Covered by Interest Modification Additional Realized Loss Recoveries of (Recoveries)/ Document Balance Realized Loss Loss Applied Credit Support/ (Shortages)/ /Appraisal (Recoveries) Applied to Realized Losses Losses Applied to Date Cross-Reference at Liquidation on Loans to Certificates Deal Structure Excesses Reduction Adj. /Expenses Certificates to Date Paid as Cash Certificate Interest No Realized Losses this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 23 of 25 Interest Shortfall Reconciliation Detail - Part 1 Offering Stated Principal Current Ending Special Servicing Fees Non-Recoverable Interest on Modified Interest Document Balance at Scheduled ASER (PPIS) Excess (Scheduled Rate (Reduction) Cross-Reference Contribution Balance Monthly Liquidation Work Out Interest) Advances /Excess 23 15,750,000.00 14,067,896.71 0.00 0.00 0.00 0.00 0.00 0.00 567.17 0.00 Totals 15,750,000.00 14,067,896.71 0.00 0.00 0.00 0.00 0.00 0.00 567.17 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 24 of 25 Interest Shortfall Reconciliation Detail - Part 2 Offering Stated Principal Current Ending Reimb of Advances to the Servicer Other (Shortfalls)/ Refunds Document Balance at Scheduled Left to Reimburse Comments Cross-Reference Contribution Balance Current Month Master Servicer There are no Interest Shortfalls for the above columns for this Period. Totals Interest Shortfall Reconciliation Detail Part 2 Total 0.00 Interest Shortfall Reconciliation Detail Part 1 Total 567.17 Total Interest Shortfall Allocated to Trust 567.17 Copyright 2017, Wells Fargo Bank, N.A. Page 25 of 25
